UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-2430



In Re:   JACOB FRAIDIN,

                                                              Debtor.
- - - - - - - - - - -


JACOB FRAIDIN,

                                                 Debtor - Appellant,

           versus


MICHAEL G. RINN,

                                                 Trustee - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CA-04-2536-WMN; BK-92-5-2338-JS)


Submitted:   March 21, 2005                 Decided:   March 31, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jacob Fraidin, Appellant Pro Se.    Paul-Michael Justin Sweeney,
LINOWES & BLOCHER, LLP, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Jacob Fraidin appeals from the district court’s order

affirming the bankruptcy court’s order approving a settlement among

two of Fraidin’s creditors and the Trustee in Fraidin’s Chapter 7

bankruptcy case.      On February 20, 2003, the bankruptcy court

approved the settlement, which provided for the payment of money

from the estate as well as the transfer of certain real estate.                On

appeal,   the   district    court    vacated    the    settlement    order    and

remanded for further explanation or further proceedings.               On April

13, 2004, the bankruptcy court again approved the settlement and

provided a lengthy explanation for its decision.                   The district

court affirmed this order.

             Fraidin failed to obtain a stay of the settlement order

pending appeal, as provided in Fed. R. Bankr. P. 8005.                 Absent a

stay of the bankruptcy court’s order, the parties were free to

effectuate the settlement.      In accordance with the settlement, the

automatic    stay   was    lifted    and    Weitzman   and    Braiterman     were

permitted to proceed against certain real properties to satisfy

their non-dischargeable judgment against Fraidin, money from the

bankruptcy estate’s sale of property was paid over to Weitzman and

Braiterman, and a deed was executed and delivered in accordance

with   the    settlement    terms.         Additionally,     the   Trustee   has

undertaken further action to administer the bankruptcy estate in

reliance on the settlement.


                                     - 2 -
          We find that, given the length of time that has elapsed

since approval of the settlement and the actions of the parties in

consummating that settlement, effective judicial relief is no

longer practically available.     See MAC Panel Co. v. Va. Panel

Corp., 283 F.3d 622, 625 (4th Cir. 2002); Cent. States, S.E. & S.W.

Areas Pension Fund v. Cent. Transp., Inc., 841 F.2d 92, 96 (4th

Cir. 1988).   We therefore conclude that Fraidin’s appeal is moot.

See Taylor v. Austrian, 154 F.2d 107, 108 (4th Cir. 1946) (holding

that the failure to seek a stay of a bankruptcy court order can

alone render further appeal moot).

          Accordingly, we dismiss the appeal as moot.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                                - 3 -